IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 95-30184

                         Summary Calendar



CARL P. LOFTON,
                                            Plaintiff-Appellant,

                                versus

BROOKSHIRE BROTHERS, INC.,
                                            Defendant-Appellee.




          Appeal from the United States District Court
              for the Western District of Lousiana
                           (94 CV 517)


                        ( October 2, 1995 )

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carl Lofton brought this negligence action against Brookshire

Brothers, Inc. seeking damages for his slip and fall accident at a

store owned by Brookshire.    The jury, finding no unreasonable risk

of harm, rendered a verdict for Brookshire.       The district court

entered judgment accordingly, and Lofton appeals.     We affirm.




     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
     Lofton, a weights and measurements inspector for the state of

Louisiana, sustained his injuries after slipping and falling while

inspecting weights at the meat department of a grocery store owned

by Brookshire.    As his accident was attributed to a piece of meat

fat found on the sole of his shoe, Lofton sued under Louisiana law,

see La. Rev. Stat. Ann. § 9:2800.6, claiming that the meat fat's

presence on the floor constituted an unreasonable risk of harm

created by Brookshire, and that Brookshire had failed to exercise

reasonable care in keeping the grocery store premises free from

such a hazardous condition.

     In arguing on appeal that the jury verdict was "contrary to

the law and evidence," Lofton raises what amounts to a sufficiency

of the evidence challenge.    But because Lofton did not move for

judgment as a matter of law in the district court, "the sufficiency

of the evidence supporting the jury's verdict is not reviewable on

appeal."   Roberts v. Wal-Mart Stores, Inc., 7 F.3d 1256, 1259 (5th

Cir. 1993).   We must affirm unless "there is an absolute absence of

evidence to support the jury's verdict."    Id.

     We are unable to say that there was no evidence to support the

jury's verdict.   Trial testimony indicated that Lofton's accident

occurred behind a counter in an employees-only area after he had

walked into a meat-cutting area to speak to a store employee who

was trimming brisket.   Because the evidence was inconclusive as to

where Lofton first stepped on the meat fat, the jury could have

determined that Lofton stepped on the fat while in the meat-cutting

area, then slipped and fell after tracking the fat to the area


                                  2
behind the counter.   Since the jury heard testimony that the meat-

cutting area was a restricted area, that Lofton did not have to go

there to fulfill his job duties, and that Lofton was familiar with

the layout of the meat department at that grocery store, there was

evidence supporting a jury conclusion that Lofton did not carry his

burden of proving that the fat had been situated in such a manner

as to have constituted an unreasonable risk of harm to him.

     AFFIRMED.




                                 3